DLD-124                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-3202
                                      ____________

                           GREGORY STANLEY ROBERTS,
                                                 Appellant

                                             v.

                         INSERVCO INSURANCE SERVICES
                        __________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civ. No. 17-cv-00476)
                            District Judge: Cynthia M. Rufe
                       __________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 7, 2019

        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                              (Opinion filed: April 4, 2019)
                                     ____________

                                        OPINION *
                                      ____________


PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gregory Stanley Roberts appeals from an order of the District Court dismissing his

third amended complaint for lack of subject matter jurisdiction, Fed. R. Civ. P. 12(b)(1).

For the reasons that follow, we will summarily affirm.

       Roberts worked for the Pennsylvania Department of Public Welfare (“DPW”) as a

houseparent at its Bensalem Youth Development Center for approximately 20 years. In

the course of his employment, Roberts suffered injuries in 1997 and 1998, after which he

did not return to work in any capacity. Soon after he stopped working for DPW, Roberts

applied for and received a retirement pension from DPW and a Social Security disability

pension. He was fifty-one years old at the time.

       In June 2004, DPW filed a modification petition based on a labor market survey

indicating that positions were generally available to Roberts within his restrictions. DPW

also filed a suspension petition, seeking to suspend Roberts’ benefits as of June 15, 1999

on the ground that he voluntarily left the labor market as of that date. After much

litigation, DPW prevailed and the Commonwealth Court ordered that Roberts’ benefits be

suspended, see Dep’t of Public Welfare v. Workers’ Compensation Appeal Bd. (Roberts),

29 A.3d 403 (Pa. Commw. Ct. 2011) ( “Roberts I ”). The Court held that Roberts

voluntarily withdrew from the workforce. Id. at 407-08. The Court then remanded for a

determination of when the suspension of benefits should begin. Id. at 408. In June 2012,

the Workers’ Compensation Judge found that the effective date of suspension of benefits

should be June 5, 1999 (rather than June 15, 1999). In February 2013, the Workers’

Compensation Appeal Board affirmed and Roberts did not petition for review of that

decision to the Commonwealth Court.

                                             2
       In April 2013, Roberts filed a petition for penalties, alleging that DPW failed to

pay him benefits pursuant to the Workers’ Compensation Appeal Board February 2013

decision. The petition was denied by the Workers’ Compensation Judge and the

Workers’ Compensation Appeal Board affirmed in October 2014. Roberts then

petitioned for review to the Commonwealth Court. On August 14, 2015, the

Commonwealth Court affirmed, holding that no penalties were due because Roberts’

benefits were properly in a suspended status, see Roberts v. Workers’ Compensation

Appeal Bd. (Dep’t of Public Welfare), 2015 WL 5511171 (Pa. Commw. Ct. Aug. 14,

2015) (“Roberts II”). The Court noted that Roberts’ real request was that Roberts I be

reversed and that his benefits be reinstated retroactive to the date of suspension. The

Commonwealth Court determined, however, that Roberts was barred from relitigating

that issue; he had failed to petition for review of the Workers’ Compensation Appeal

Board’s February 2013 decision, and he could not use a penalty petition to challenge the

determination that he voluntarily removed himself from the workforce. Id. at *2. The

Pennsylvania Supreme Court denied review on March 23, 2016 and the United States

Supreme Court denied certiorari on January 9, 2017.

       On February 1, 2017, Roberts filed a civil rights complaint pursuant to 42 U.S.C. §

1983 in the United States District Court for the Eastern District of Pennsylvania against

Inservco Insurance Services, Inc., alleging that Inservco was complicit in the wrongful

decision to suspend his benefits. Inservco moved to dismiss the complaint for failure to

state a plausible claim for relief, Fed. R. Civ. P. 12(b)(6). Roberts then filed an amended

complaint, adding the Pennsylvania Department of Human Services (“DHS”), formerly

                                             3
known as the Department of Public Welfare, and the Bensalem Youth Development

Center (“BYDC”) as defendants. He further alleged that Compservices/AmeriHealth,

Inc. might be the proper insurance company defendant. DHS/BYDC and Inservco moved

to dismiss Roberts’ amended complaint. Roberts responded that he did not intend to sue

DHS and BYDC. Accordingly, in an order entered on June 19, 2017, the District Court

granted their motion and dismissed DHS and BYDC from the action. The Court then

questioned whether Roberts sought to sue Inservco or Compservices/AmeriHealth, or

both companies. The Court dismissed Roberts’ amended complaint but gave him another

opportunity to amend and urged him to set forth clearly facts alleging why he was

entitled to relief and what relief was sought.

       Roberts then filed a second amended complaint, naming as the sole defendant

Compservices/AmeriHealth. Roberts also filed a motion for leave to amend. On

November 22, 2017, the District Court denied the motion for leave to amend without

prejudice and granted Roberts’ one final opportunity to amend his complaint. Roberts

filed a third amended complaint naming Inservco Insurance Services as the only

defendant, and alleging that Inservco had assumed the responsibility of handling his

claim. Inservco moved to dismiss the third amended complaint.

       In an order entered on September 26, 2018, the District Court dismissed the action

under Rule 12(b)(1) and the Rooker-Feldman doctrine for lack of subject matter

jurisdiction. 1 The Court determined that Roberts, in arguing a constitutional violation


1
 See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court
of Appeals v. Feldman, 460 U.S. 462 (1983).
                                                 4
regarding the deprivation of property and in seeking reinstatement of his benefits,

actually sought to challenge the Commonwealth Court’s June 21, 2011 decision (Roberts

I), upholding the suspension of his workers’ compensation benefits.

       Roberts appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk granted

Roberts leave to appeal in forma pauperis and advised him that the appeal was subject to

summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance under Third

Cir. LAR 27.4 and I.O.P. 10.6. He has submitted argument in support of his appeal,

which we have considered. He has also moved to expedite the appeal.

       We will summarily affirm the order of the District Court because no substantial

question is resented by this appeal, see Third Cir. LAR 27.4 and I.O.P. 10.6. We exercise

plenary review over subject matter jurisdiction dismissals. See In re: Kaiser Group

International, Inc., 399 F.3d 558, 560 (3d Cir. 2005) (Fed. R. Civ. P. 12(b)(1).

       “Under the Rooker-Feldman doctrine, a district court is precluded from

entertaining an action, that is, the federal court lacks subject matter jurisdiction, if the

relief requested effectively would reverse a state court decision or void its ruling.”

Taliaferro v. Darby Township Zoning Bd., 458 F.3d 181, 192 (3d 2006). The scope of

the doctrine is narrow and applies only to cases brought by (1) state-court losers (2)

complaining of injuries caused by state-court judgments (3) rendered before the district

court proceedings commenced and (4) inviting district court review and rejection of those

judgments. Id. (citing Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280,

284 (2005)). In Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

159, 165 (3d Cir. 2010), we held that district courts must use the four-part Exxon Mobil

                                               5
test to determine whether subject matter jurisdiction is lacking. In In re: Philadelphia

Entertainment & Development Partners, 879 F.3d 492, 499-500 (3d Cir. 2018), we

reaffirmed that, when a plaintiff attempts to re-litigate matters, a federal court has

jurisdiction as long as the plaintiff presents some independent claim, even if that claim

denies a legal conclusion reached by the state court.

       Applying the correct standard, the District Court properly arrived at the conclusion

that Roberts’ third amended complaint fits squarely within Rooker-Feldman. Here,

Roberts complained of injuries caused by the Commonwealth Court’s decision upholding

the suspension of his workers’ compensation benefits and sought reinstatement of those

benefits. He challenged the Commonwealth Court’s decision that he voluntarily

withdrew from the workforce. Although he invoked the First and Fourteenth

Amendments and sued Inservco, he alleged only that Roberts I was wrongly decided.

The District Court correctly determined that the instant civil rights action, although it

professed to complain of injury by a third party, actually complained of injury produced

by a state-court judgment, see Great Western Mining & Mineral Co., 615 F.3d at 167.

We agree that the Commonwealth Court’s decision(s) resulted in the suspension of

Roberts’ benefits, and, therefore, are the source of his alleged injury. Moreover, that

state court judgment was rendered before the instant action was commenced.

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Roberts’ third amended complaint for lack of subject matter jurisdiction.

Roberts’ motions for appointment of counsel and to expedite the appeal are denied.



                                              6